Citation Nr: 1434652	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  07-29 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right leg disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1963 to September 1966.  He had additional periods of service in United States Army Reserves between April 1979 to December 2003.  He submitted a copy of his Annual Points Statement showing the number of days he had served on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  This documentation does not specify the exact dates of any of his periods of training, and only some of them have been verified.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

Historically, the Board remanded this claim in June 2011 and November 2013 for additional development.  This development especially included making further attempts to verify the Veteran's duty status on the date of a relevant leg injury and having him undergo a VA compensation examination for a medical nexus opinion concerning whether his current right leg disability was related to any of his qualifying periods of service, including particularly to the alleged trauma.  Unfortunately, however, a November 2013 VA examination report was determined to be incomplete as it did not address all of the Board's questions asked in the November 2013 remand.  Accordingly, because a supplemental opinion was found to be needed, the claim was once again, in April 2014, remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, so that compliance with the Board's remand directives were met.  

This instant remand was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board most recently remanded this claim in April 2014.  Unfortunately, the Board finds that some of the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims (Court) held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  See also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In April 2014, the Board determined that additional medical comment was needed concerning whether the Veteran's right leg disorder was aggravated by physical training performed while in the Reserves.  And since additional medical comment was found to be necessary, an opinion was ordered regarding whether the Veteran's service-connected pes planus (flat feet) was chronically aggravating his right leg disorder.

In seeking to develop additional evidence concerning the instant claim, the following, in pertinent part, was ordered to occur:

2.  Upon receipt of all additional records, forward the claims file to the examiner who performed the November 2013 VA compensation examination for a supplemental opinion on the likelihood (very likely, as likely as not, unlikely) the Veteran's training requirements during his additional service in the Reserves aggravated (i.e., caused a permanent increase in severity) his right leg disorder.

The examiner is also asked to provide an opinion on the likelihood (very likely, as likely as not, unlikely) the Veteran's bilateral pes planus, so flat feet, is chronically aggravating his right leg disorder.

It therefore is essential the examiner review the Veteran's claims file and medical history and provide opinions in response to these questions that are supported with explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

Subsequent to the Board's April 2014 remand, the VA examiner who examined the Veteran in November 2013 supplied an addendum opinion.  This opinion is dated in June 2014.  Following review of the addendum report, and in considering the opinion instructions that were set out as part of the Board's April 2014 remand (and clearly related to the examiner), this case needs to be remanded so that another addendum opinion can be obtained.  This is because the June 2014 VA addendum did not sufficiently address/respond to the posed medical questions which were related to him in the Board's April 2014 remand.  Stegall.

The VA physician is shown to have in June 2014 sufficiently addressed the medical question concerning whether the Veteran's claimed right knee problems were aggravated by his service-connected pes planus.  He supplied a negative opinion.  In addition, however, while the Board asked the examiner to address the question of whether it was at least as likely as not that the "Veteran's training requirements during his additional service in the Reserves aggravated (i.e., caused a permanent increase in severity) his right leg disorder," the June 2014 addendum findings do not include a satisfactory response to this posed question.  The opining VA physician merely stated that "[t]the condition claimed was less likely as not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  No mention of the topic of aggravation was expressed.  While a rationale for this opinion was supplied by the physician, it did not act to adequately answer the posed question.

Therefore, in light of the above-cited Stegall violations, in order to afford the Veteran all due process considerations, an addendum opinion must be again sought. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran's claims file to the VA examiner who provided the November 2013 VA examination report (and subsequent June 2014 addendum opinion) for a further opinion in accordance with this remand.  The addendum must provide an opinion, with supporting rationale and explanation, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's training requirements during his additional service in the Reserves aggravated (i.e., caused a permanent increase in severity) his right leg disorder.  

All records in the VBMS system must be made available to the examiner, and the examiner must specify in the examination report that the VBMS electronic claims file has been reviewed.

In providing his opinion, the VA examiner is again asked, in addition to reviewing the Veteran's complete claims folder, to be mindful of the following factual findings:

a.  On October 26, 1979, during civilian status, the Veteran fractured his tibia and fibula.  The injury was noted to be unstable, and he was advised his right leg would be shorter than his left.


b.  In August 1980, he was fitted with a built-up right shoe, with a one-inch heel and 3/4ths-inch sole.

c.  In May 1983, a Report of Medical Examination clinically evaluated his lower extremities as abnormal due to a short leg.  An October 1983 letter from his private physician noted the Veteran had marked bowing of the leg, and that the Veteran would have difficulty running.

d.  In a May 1987 Report of Medical History, the Veteran complained of a slight limp due to the right leg injury.  The accompanying Report of Examination evaluated the lower extremities as abnormal due to a scar on the leg.

e.  In an October 1991 Report of Medical History, the Veteran complained of trouble running due to the right leg injury.  The accompanying Report of Examination evaluated the lower extremities as normal.  He was placed on temporary profile from October 28, 1991, through March 27, 1992, where he was permitted to walk at his own pace and distance, and was not to perform any mandatory strenuous physical activity.

f.  The Veteran had an osteotomy in August 1992 to repair the malunion of his tibia and fibula. In June 1993, his doctor noted it was well-healed, and the Veteran had few restrictions except for not standing constantly during an 8-hour day and not running more than one-half mile.



g.  He was placed on permanent profile due to his right leg in February 1994.  He was permitted to walk and run at his own pace and distance, but was precluded from taking the two-mile run physical fitness test.  He was found to be able to perform his assigned duties.

h.  During an examination conducted in July 1999, his right leg was clinically evaluated as normal.  The physician conducting the examination noted there were no residual effects of the injury to the right leg and that the Veteran reported his permanent profile, but did not have a copy of it with him.  In September 1999, the Veteran's physician recommended he be on light duty for two weeks.

i.  In 2003, the Veteran was diagnosed with bilateral chondromalacia of the knee, and in 2007, he was diagnosed with arthritis of the right knee. 

j.  The December 2013 VA feet examination noted the Veteran had marked pronation, inward bowing of the Achilles tendon (hind foot valgus) on the right side, and right ankle valgus with bilateral forefoot pronation and hallus valgus right greater than left on weight bearing.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 



If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  If the examiner who conducted the November 2013 VA examination is no longer available, then the RO/AMC should schedule the Veteran for a new VA examination to be conducted by an appropriate specialist to seek to respond to the above-posed medical question.  All records in the VBMS system must be made available to the examiner, and the examiner must specify in the examination report that the VBMS electronic claims file has been reviewed.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of the residuals of a right leg injury, and any tests deemed necessary, to include an assessment of whether additional specialized testing may be necessary.

The examiner is asked to offer an opinion addressing questions posed in 1. above.

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the ordered development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the responding medical professional responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

4.  The RO/AMC must then re-adjudicate the Veteran's claim for service connection for a right leg disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



